Citation Nr: 1616106	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  08-23 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected degenerative disc disease, lumbar spine, initially rated at 10 percent prior to February 25, 2007, then at 20 percent prior to September 15, 2014, and then at 40 percent on and after September 15, 2014.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to total disability based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2003.  Prior to this the Veteran had been on reserve duty since 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

During the pendency of the appeal, in a January 2012 rating decision, the RO increased the evaluation of the Veteran's degenerative disc disease, lumbar spine, from 10 percent to 20 percent, effective February 26, 2007.  In a May 2015 rating decision, the RO again increased the evaluation of that disability from 20 percent to 40 percent effective September 15, 2014.  As higher ratings are available throughout the appeal period, and as the Veteran is presumed to be seeking the highest possible rating unless he indicates otherwise, the issue of entitlement to a higher schedular evaluation for degenerative disc disease, lumbar spine, remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran testified at an August 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran also initiated an appeal as to the denial of service connection for posttraumatic stress disorder, the assignment of an initial 10 percent evaluation for tinnitus, and the assignment of a non-compensable evaluation for a left inguinal hernia.  In a January 2012 rating decision, the RO granted service connection for posttraumatic stress disorder.  In a July 2014 decision, the Board dismissed the Veteran's claim for an evaluation higher than 10 percent for tinnitus, and denied the Veteran's claim for a compensable evaluation for a left inguinal hernia.  Based on the foregoing, the issues remaining in appellate status are reflected on the title page of this document.

These matters were previously remanded by the Board in July 2014, and have since been returned to the Board for further appellate review.

In a July 2015 Application for Increased Compensation Based on Unemployability, the Veteran claimed that his service-connected disabilities, including his lower back disability, prevented him from securing or following any substantially gainful occupation.  A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board acknowledges that the RO denied this claim in a November 2015 rating decision; however, at that time the Veteran's underlying higher evaluation claim was still pending, and relevant Social Security Administration records had not yet been associated with the claims folder.  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the one exception of the August 2013 hearing transcript.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to a higher evaluation for degenerative disc disease of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by Level II hearing acuity.

2.  The Veteran's left hear hearing loss is manifested by Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which provide for a range in severity of a particular disability based on the nature of the symptoms, their severity, and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit or ask the VA to obtain that are relevant to establishing his or her entitlement to increased compensation.  The notice required by Section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In this case, the RO provided the Veteran with a notification letter in January 2008, prior to the initial decision on the increased rating claim in June 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notices were met in this case.  Following the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the RO sent the Veteran another notification letter dated June 2008.  Those letters notified the Veteran that he should provide, or ask VA to obtain, medical or lay evidence demonstrating the nature and symptoms, severity and duration, and impact of his condition on employment and daily life.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters also provided examples of the types of medical and lay evidence that the Veteran may submit or ask the VA to obtain relevant to establishing entitlement to increased compensation.  Additionally, the notice letters informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and how disability ratings and effective dates are determined. Therefore, the Board finds that the duty to notify has been satisfied in this claim.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical records, and pertinent private medical records have been located and associated with the claims folder.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  As discussed in the Remand section of this document, there are outstanding records from the Social Security Administration (SSA) that have not been associated with the claims folder.  But the Veteran has stated these benefits are due to his back disability.  The Board therefore finds that all relevant records pertinent to that claim have been located and associated with the claims folder.  
The Veteran was also afforded VA audiology evaluations in February 2008, February 2012, December 2014, and November 2015 in connection with his current claim.  The Board finds that the VA audiology evaluations in this case are adequate, as they are predicated on an audiometric evaluation and fully address the rating criteria that are relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiology evaluations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the evaluations addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not asserted that his hearing acuity has worsened since the most recent VA examination.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the Veteran's claim for a compensable evaluation for bilateral hearing loss, in July 2014 that matter was remanded to obtain outstanding VA medical records from February 2010 onward; to obtain audiometric testing results from the Veteran's employer; and to provide the Veteran another VA audiology evaluation to assess the current severity of the bilateral hearing loss.  A review of the record shows that all development has been completed in compliance with the Board's 2014 remand directives.  Outstanding VA medical records have been associated with the claims folder, audiometric testing results from the Veteran's employer were identified and associated with the claims folder, and the Veteran was afforded VA audiology evaluations in December 2014 and November 2015.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.

Law

The Veteran seeks entitlement to a compensable evaluation for service-connected bilateral hearing loss disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

Analysis

The Veteran was afforded periodic audiology evaluations by his employer that are of record.  November 2006 audiometric testing results from the Veteran's employer showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
15
45
70
36.25
Left Ear
10
10
35
40
23.75

March 2007 audiometric testing results from the Veteran's employer showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
15
50
55
32.5
Left Ear
10
15
30
40
23.75

The Veteran was afforded a VA audiology evaluation in February 2008.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty hearing in the presence of background noise.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
25
55
65
41.25
Left Ear
20
25
35
40
30

Speech recognition ability was measured at 96 percent in the right ear and 96 percent in the left ear.  

July 2008 audiometric testing results from the Veteran's employer showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
25
45
50
35
Left Ear
35
30
60
65
47.5

February 2012 audiometric testing results from the Veteran's employer showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
30
75
75
50
Left Ear
15
30
55
50
37.5

The Veteran was afforded another VA audiology evaluation in February 2012.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty hearing in the presence of background noise.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
15
65
65
40
Left Ear
10
15
40
40
26.25

Speech recognition ability was measured at 96 percent in the right ear and 100 percent in the left ear.  

February 2013 audiometric testing results from the Veteran's employer showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
35
45
NR
95
undetermined
Left Ear
20
25
55
55
38.75

March 2013 audiometric testing results from the Veteran's employer showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
30
75
75
50
Left Ear
15
30
55
50
37.5

At a March 2013 VA audiology consultation, the Veteran reported progressively worsening difficulty hearing and tinnitus.  He reported difficulty understanding the television, the telephone, and people talking in groups.  Audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
25
70
70
46.25
Left Ear
15
25
50
40
32.5

Speech recognition ability was measured at 100 percent in the right ear and 100 percent in the left ear.  

At the August 2013 hearing, the Veteran testified that he had to lip read when there was background noise.  He also stated that he had safety concerns at work, because due to the background noise he was unable to hear vehicles approaching.  He stated that his hearing disability caused him to have to pay extra attention to everything he was doing at work.  

December 2013 audiometric testing results from the Veteran's employer showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
35
55
90
90
67.5
Left Ear
25
35
55
60
43.75

The Veteran was afforded another VA audiology evaluation in December 2014.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability caused difficulty hearing others speak, difficulty hearing with background noise, caused the Veteran to have safety concerns.  The Veteran also reported that he could not wear his hearing aids while at work, which made his job more difficult.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
35
80
80
55
Left Ear
25
40
60
65
47.5

Speech recognition ability was measured at 92 percent in the right ear and 92 percent in the left ear.  

The Veteran was afforded another VA audiology evaluation in November 2015.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability caused difficulty in normal verbal communications, particularly over devices such as telephones, intercoms, radios, etc., and caused difficulty in attention to sound.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
40
75
75
52.5
Left Ear
20
35
60
50
41.25

Speech recognition ability was measured at 92 percent in the right ear and 92 percent in the left ear.  

A review of the record shows that at worst the puretone threshold average for the Veteran's right ear measured 67.5, and at worst for the left ear measured 47.5.  The Veteran's lowest speech discrimination scores were 92 percent bilaterally.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level II rating, and at worst the left ear received a Level I rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a noncompensable (0 percent) rating.  Under the Rating Schedule, therefore, the criteria for a compensable schedular rating have not been met with respect to any of these audiometric findings because under Table VII, the combinations of the levels of the two ears do not warrant a compensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  As the Veteran's bilateral hearing loss has not warranted a compensable rating for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered the evidence of record showing that the Veteran has particular difficulty hearing when background noise is present, difficulty hearing over devices, and resulting safety concerns.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  As noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability evaluation.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular evaluation for bilateral hearing loss.

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz , and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz  range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluations addressed the functional effects of the Veteran's hearing loss by noting the Veteran had increased difficulty hearing in the presence of background noise that led to some safety concerns, and difficulty hearing over devices.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007).  However, there is nothing in the record to indicate that there has been marked interference with employment.  Notably, in a June 2011 vocational rehabilitation counseling record, the Veteran reported that his hearing impairment did not affect his job performance.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims on appeal.  

Regarding the Veteran's claim for an increased evaluation for degenerative disc disease of the lumbar spine, remand is required to obtain outstanding, relevant hospital and surgical records; and to afford the Veteran another VA examination.  In a March 2015 Report of General Information, the Veteran called to report that he was having surgery on his neck on April 14, 2016, and that he wished the VA to obtain any resulting records from the Hughston Clinic in Columbus, Georgia for consideration in connection with his claim for an increased evaluation.  Remand is necessary to obtain these records.  As the Veteran's surgery may represent a worsening of his degenerative disc disease, lumbar spine; upon remand, and following the Veteran's surgery, another VA examination is necessary to determine the current severity of his degenerative disc disease of the lumbar spine.

Regarding the higher evaluation claim and TDIU, a remand is required to obtain Social Security Administration (SSA) records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A letter received August 2015 indicated that the Veteran was in receipt of SSA disability benefits since March 2015.  The Veteran has indicated that he is in receipt of these benefits in part due to his degenerative disc disease of the lumbar spine.  The claims file does not contain a copy of the decision to grant benefits, or the records upon which that decision was based, or an indication that attempts were made to obtain these records.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Regarding the Veteran's claim for a TDIU, remand is also required to obtain a social and industrial survey to ascertain the impact of the Veteran's service-connected disabilities on his employment functioning.

Lastly, any outstanding VA medical records should be identified and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include the records from the Hughston Clinic regarding the Veteran's April 14, 2016 surgery.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the degenerative disc disease of the lumbar spine.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  Complete the appropriate examination report for this disability.

5.  After the above development has been completed, obtain a social and industrial survey to ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities, alone, on his ability to work.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


